DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 02/12/2021, are currently pending and have been fully considered below.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/15/2021, 07/20/2021, 08/06/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, which is statutory category of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1 substantially recites the limitations: 
	Claims 1 language: “A method of identifying an absence of any contact fitting lens of a given type for a plurality of fitting lenses, the method comprising: obtaining a stocked assembly to accommodate each of the fitting lenses at known compartment locations thereof; depleting the plurality of at least one of the fitting lenses from a known compartment location; automatically displaying an indicator at each compartment location emptied of all fitting lenses therefrom due to the depleting.”
	The limitations of claim 1 above recite concepts of inventory absence identification, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claimed invention is related to inventorying, which is a commercial interaction, and can therefore be categorized under certain methods of organizing human activity. The claims therefore recite an abstract idea.
	Thus, it is sufficient for the examiner to identify that claims 1-8 recite an abstract idea.
	Step 2A Prong Two: No
Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the claimed invention is obtaining stock information in order to display/indicate where inventory is depleted which are claimed in a high level of generality. The element is recited at a high level of generality (stocked assembly), add insignificant extra-solutionary activity to the abstract idea (i.e. receive data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. computer) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Accordingly, under Step 2A (prong 2), claim(s) 1-8 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, figure 5;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-8 do not add “significantly more” to the eligibility of claim(s) 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kernick et al. (US 20200364650 A1, hereinafter Kernick) in view of GROENOVELT et al. (US 20140129395 A1, hereinafter GROENOVELT).
	Regarding claim 1, Kernick discloses:
	A method of identifying an absence of any contact fitting lens of a given type for a plurality of fitting lenses, the method comprising: ¶¶43-44 – automated product lockers to store, track/inventory product such contact lenses;
obtaining a stocked assembly to accommodate each of the fitting lenses at known compartment locations thereof; (¶¶68-69) the user can open one or more drawer and restock products on empty slots, initiate the machine vision and update inventory the according; wherein (¶9) each slot is configured to receive a respective a unit of the product, wherein (¶¶43-44) a unit of product is contact lenses;
	[removed] the plurality of at least one of the fitting lenses from a known compartment location; (¶¶68-69) client device 102 request a desired unit of product; the drawer in unlock, and visual indicators 105 highlight the locations of the desire units, (¶59) wherein product are removed from storage area, see figure 5A item 300; the drawer is returned to the house, and the machine vision is initiated so the controller update inventory; therefore, the slot is empty/deplete;
	automatically displaying an indicator at each compartment location emptied of all fitting lenses therefrom due to the [removed].  (¶¶68-69) one or more drawer is open for restocked, and inventory is update according; (¶56) – the controller transmits actuation signal to one or more visual indicator to guide the user to an available location within the locker when loading product in the locker; 
	Although Kernick discloses (¶9 and figures 31-5B) a drawer with one slot per unit product, wherein a machine vision is use to update inventory when removed or restocked, see ¶¶59, 68-69, figures 3A-5B; Kernick does not specifically disclose “depleting” 
	GROENOVELT discloses: (¶40) if both detectable patterns 622, 624 are not obstructed and subsequently detected, it may be inferred that the inventory of displayed products has been substantially, if not completely, depleted;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kernick to include the above limitations as taught by GROENOVELT, in order to provide techniques that automate verifications of stock inventor, (see: GROENOVELT, ¶5).
	Regarding claim 2, Kernick discloses:
	wherein the at least one of the fitting lenses in the known compartment location is employed for retaining the indicator out of view within the compartment prior to the automatic display thereof.  Figures 3A-5B, ¶¶56-59, 68-69, the indicators are located inside of the drawer, therefore it is out of view prior the automatic display
	Regarding claim 3, Kernick discloses: 
	wherein the indicator is a visual indicator and the displaying exposes the visual indicator at a front of the compartment location, with a displayed indicator reflective of an absence of all fitting lenses thereat.  (¶¶68-69) (¶59-58, figures 3A-5B) visual indicator on an external drawer and 103A/105 and on top of the automated drawer 103; 
	GROENOVELT discloses: the method further comprising recording an image of a front of the assembly, the image including visual evidence of all compartment locations with fitting lenses thereat and all compartment locations (¶40) if both detectable patterns 622, 624 are not obstructed and subsequently detected, it may be inferred that the inventory of displayed products has been substantially, if not completely, depleted; see figures 5-6; figure 1 recording an image;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kernick to include the above limitations as taught by GROENOVELT, in order to provide techniques that automate verifications of stock inventor, (see: GROENOVELT, ¶5).
	Regarding claim 4, Kernick discloses:  
	wherein the visual indicator is a hinged door.  Figure 5A;
	Regarding claim 16, Kernick discloses a system comprising: 
	an assembly with a plurality of compartment locations for accommodating a particular known contact lens package of a fitting set, each location including an indicator retained invisibly within the compartment when one of the packages is present therein and visibly exposed when none of the packages is present therein; and  (¶¶68-69) one or more drawer is open for restocked, and inventory is update according; (¶56) – the controller transmits actuation signal to one or more visual indicator to guide the user to an available location within the locker when loading product in the locker; see figure 5A-5B;
	hardware for recording an image of the assembly, the image reflecting a complete picture of all [removed] known contact lens packages for the assembly based on the exposed visible indicators. Figure 11 
	Although Kernick discloses (¶9 and figures 31-5B) a drawer with one slot per unit product, wherein a machine vision is use to update inventory when removed or restocked, see ¶¶59, 68-69, figures 3A-5B; Kernick does not specifically disclose “an image of a front of the assembly”, “depleting” ;
	GROENOVELT discloses: Figures 1, 5-6 (¶40) if both detectable patterns 622, 624 are not obstructed and subsequently detected, it may be inferred that the inventory of displayed products has been substantially, if not completely, depleted; Figure 1 – image of the front of assembly;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kernick to include the above limitations as taught by GROENOVELT, in order to provide techniques that automate verifications of stock inventor, (see: GROENOVELT, ¶5).
	Claim(s) 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kernick and GROENOVELT combination as applied to claim(s) 3 and 16, and further in view of CALHOON et al. (US 10552933 B1, hereinafter CALHOON ).
	Regarding claim 5, Kernick discloses:  
	further comprising submitting the recording to [cloud].  (¶45) cloud; 
	The combination does not disclose a provider of the assembly
	Calhoon discloses 5:44-50 – instead a robot a store person captures image with a smartphone, and send the images to a fixed server at the store; 18:64-67,19:1-5 – collect data and send to a fixed store server, wherein 13:18-24 the data are captured images; 13:30-40 - if stock of a particular item is depleted by N or more units from the usual fully-stocked complement, then dispatch a clerk with replacement stock; col 1:20-25 – retails shelf space; therefore, the store is the provider of the assembly;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Calhoon, in order to allow a store person to use a list to correct product placement, or stock items depleted with replacement stock, (see: Calhoon, 6:30-40, 13:30-40).
	Regarding claim 7, the combination does not disclose wherein the recording is obtained by way of a smartphone and the submitting comprises messaging a provider of the assembly for automatic replenishment of fitting lenses for displayed indicator compartment locations.  
	Calhoon discloses 5:44-50 – instead a robot a store person captures image with a smartphone, and send the images to a fixed server at the store; 18:64-67,19:1-5 – collect data and send to a fixed store server, wherein 13:18-24 the data are captured images; 13:30-40 - if stock of a particular item is depleted by N or more units from the usual fully-stocked complement, then dispatch a clerk with replacement stock; col 1:20-25 – retails shelf space;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Calhoon, in order to allow a store person to use a list to correct product placement, or stock items depleted with replacement stock, (see: Calhoon, 6:30-40, 13:30-40).
	Regarding claim 17, Kernick discloses: 
	wherein [user device] is an eye care professional administrator smartphone.  the user device 102 (¶45),
	The combination does not disclose “hardware” as a smartphone that used to captured the image, instead discloses cameras in the drawer compartment see figure 11;
	Calhoon discloses 5:44-50 – instead a robot a store person captures image with a smartphone, and send the images to a fixed server at the store; 18:64-67,19:1-5 – collect data and send to a fixed store server, wherein 13:18-24 the data are captured images; 13:30-40 - if stock of a particular item is depleted by N or more units from the usual fully-stocked complement, then dispatch a clerk with replacement stock; col 1:20-25 – retails shelf space;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Calhoon, in order to allow a store person to use a list to correct product placement, or stock items depleted with replacement stock, (see: Calhoon, 6:30-40, 13:30-40).
	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kernick, GROENOVELT, CALHOON combination as applied to claim 5, and further in view of Kawashima et al. (US 20170185951 A1, hereinafter Kawashima).
	Regarding claim 6, the combination, specifically Kernick discloses:
	wherein the visual indicator includes human readable indicia, the method further comprising an administrator reviewing one of the front of the assembly as a human cross-check prior to the submitting of the image. (¶56) visual indicators may display different images, colors, or other indication to specify to whom guidance is directed. For example, each user of the device could be associated with a particular icon, graphic, or text in the case of a graphical display; see figure. 13A-13B ¶68-69;
	The combination does not disclose the image of the front of the assembly
	Kawashima ¶49 - capture device 120 displaying an interface which presents corrective actions;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kawashima, in order to effectively guide a corrective action, (see: Kawashima, ¶2).
	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kernick, GROENOVELT, CALHOON combination as applied to claim 5, and further in view of Adelberg et al. (US 20190251776 A1 hereinafter Adelberg).
	Regarding claim 8, the combination specifically CALHOON the smartphone and a database of the provider, see above; however, does not disclose is employed to store historical data regarding automatic replenishment orders, the method further comprising tailoring subsequent replenishment orders based on the historical data.  
	Adelberg discloses ¶273 - generate a restock request by analyzing information such as sales forecasting,  distributor inventories, ¶122 – collect historical data,  and interact with third party logistic parties ¶294;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Adelberg, in order to immediately delivery products, (see: Adelberg, 6:30-40, 13:30-40).
	Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kernick, GROENOVELT, CALHOON combination as applied to claim 16, and further in view of Adato et al. (US 20190149725 A1, hereinafter Adato).	
	Regarding claim 18, the combination discloses specifically, Calhoon:
	wherein the smartphone includes with a replenishment order application for management of the image.  Calhoon discloses 5:44-50 – instead a robot a store person captures image with a smartphone, and send the images to a fixed server at the store; 18:64-67,19:1-5 – collect data and send to a fixed store server, wherein 13:18-24 the data are captured images; 13:30-40 - if stock of a particular item is depleted by N or more units from the usual fully-stocked complement, then dispatch a clerk with replacement stock; col 1:20-25 – retails shelf space;
	The combination does not disclose a graphical user interface ¶¶234-236 and Figures 11A-11C;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Adato, in order to enable managers of retail stores 105 to stay on top of burning issues across the floor and assign employees to address issues, (see: Adato, ¶236).
	Regarding claim 19, Kernick discloses: 
	wherein the application stores login information of the eye care professional for confirming a layout of the assembly to ensure proper replenishment.  ¶52 It should be understood that the client device 102 can send the authentication information to the automated product locker 100 via the networks. Authentication can be performed locally at the automated product locker 100 and/or remotely at a remote system; ¶¶68-69;
	Regarding claim 20, Kernick discloses:
	wherein each indicator comprises a door with indicia thereon for administrator confirmation of depleted package types from the corresponding compartment to ensure proper replenishment. Figures 5A-5B;
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 9-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernick et al. (US 20200364650 A1, hereinafter Kernick).
	Regarding claim 9, Kernick discloses:
	A fitting set assembly comprising: a case for supplying to an eye care professional; see figure 5A-5B (¶44) – Automated product storage lockers;
	a plurality of compartment locations of the case, each compartment location for accommodating a particular known contact lens package of a fitting set; and (¶¶68-69) (¶9) each slot is configured to receive a respective a unit of the product, wherein (¶¶43-44) a unit of product is contact lenses; figure 5A-5B (¶44)
	an indicator at each compartment location, each indicator retained invisibly within the compartment when one of the packages is present therein.  ¶¶68-69) one or more drawer is open for restocked, and inventory is update according; (¶56) – the controller transmits actuation signal to one or more visual indicator to guide the user to an available location within the locker when loading product in the locker; 
	Regarding claim 10, Kernick discloses:
	wherein the compartment locations and particular known contacts are of a predetermined layout.  (¶55)  discussed above, different sized drawers 103 can be provided to accommodate different sized product. the top three drawers may be sized to accommodate one pair (1p) contact lens packages, while the bottom three drawers may be sized to accommodate three pair (3p) or five pair (5p) contact lens packages
	Regarding claim 11, Kernick discloses:
	wherein the indicator is a door to visibly display a correspondingly emptied compartment location.  Figure 5A – discloses an indicator in a door;
	Kernick does not disclose the drawer is a drop-down door, instead Kernick discloses a drawer with a front face, and the examiner takes Official Notice that it is old and well-known to have a drawer that has a front face that drop-down.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drawer to have a front face that drop-down, as taught by Official Notice in order to permit to bins to be removed for maintained or replace.
	In addition, having a drop-down door does not modify the operation of Kernick invention.  To have modified Kernick to have a drawer with a  front face that drops down, would have been obvious to the skilled artisan because have a drawer that has a front face that drops down or does not drop down would have been an obvious matter of design choice in light of the teach of Kernick, and would have merely represented one of numerous types of drawers that the skilled artisan would have found obvious for the purposes already disclosed by Kernick. see MPEP 2144.04 (VI)(C).
	Regarding claim 12, Kernick discloses:	
	wherein a front view thereof supplies a single visual record of all compartments emptied of packages for the assembly.  Figure 5A-5B, (¶¶68-69) one or more drawer is open for restocked, and inventory is update according; (¶56) – the controller transmits actuation signal to one or more visual indicator to guide the user to an available location within the locker when loading product in the locker;
	Regarding claim 15, Kernick discloses in a different embodiment:
	wherein the case is of a three tiered modular variety for accommodating compartment locations and packages.  Fig. 20A; ¶91 - This disclosure contemplates that the size of the automated product cabinet 1000 (e.g., number of rows and/or columns of slots 1003 in the storage area 1004) can be different than that shown in in FIGS. 17A-19D. For example, FIGS. 20A-20C illustrate different sized automated product cabinets.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kernick, in order to provide a tool to assist healthy care professionals om provide patients real time access to a wide variety of contact lenses in a timely manner., (see: Kernick, ¶5).
	In addition, having sixty total compartment locations and packages does not modify the operation of Kernick invention.  To modified Kernick to have sixty or more compartment to accommodate sixty or more package would have been obvious to the skilled artisan because have a one, sixty, or N compartment for one, sixty, or N compartments would have been an obvious matter of design choice in light of the teach of Kernick, see MPEP 2144.04 (VI)(C).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kernick et al. (US 20200364650 A1, hereinafter Kernick) in view of CALHOON et al. (US 10552933 B1, hereinafter CALHOON).
	Regarding claim 13, Kernick discloses:
	wherein the visual record is of a format for electronic transfer to [cloud]  (¶68-69, 45) cloud;
	The combination does not disclose a provider of the assembly for a replenishment order of packages.
	Calhoon discloses 5:44-50 – instead a robot a store person captures image with a smartphone, and send the images to a fixed server at the store; 18:64-67,19:1-5 – collect data and send to a fixed store server, wherein 13:18-24 the data are captured images; 13:30-40 - if stock of a particular item is depleted by N or more units from the usual fully-stocked complement, then dispatch a clerk with replacement stock; col 1:20-25 – retails shelf space;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Calhoon, in order to allow a store person to use a list to correct product placement, or stock items depleted with replacement stock, (see: Calhoon, 6:30-40, 13:30-40).
	Regarding claim 14, Kernick discloses:
	wherein the drop-down door includes indicia that is one of human readable and electronically readable for confirmation in advance of order placement.  (¶56) visual indicators may display different images, colors, or other indication to specify to whom guidance is directed. For example, each user of the device could be associated with a particular icon, graphic, or text in the case of a graphical display; see figure. 13A-13B ¶68-69, an administrator review one of the front of the assembly, prior to machine vision being used and updated of inventory;
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627                


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627